ON SUPERVISORY WRIT TO THE COURT OF APPEAL, FOURTH CIRCUIT, PARISH OF ORLEANS CRICHTON, J., additionally concurs and assigns reasons: |TI agree with the denial of .this writ application. See, e.g., Johnson v. State, 02-2382 (La. 5/20/03), 851 So.2d 918, 921 (“We cannot consider contentions raised for the first time in this court which were not pleaded in the court below and which the district court has not addressed.”). I write separately to note that the issue presented here—whether a jury is entitled to see unadjusted medical bills that do not account for any write-offs—is res nova in Louisiana jurisprudence. We have had held in the past that, pursuant to the collateral source rule, plaintiffs cannot collect amounts of medical bills “written off’ as damages. See, e.g., Bozeman v. State, Dep’t of Transp. and Dev., 03-1016 (La. 7/2/04), 879 So.2d 692; Hoffman v. 21st Century N. Am. Ins. Co., 14-2279 (La. 10/2/15), 209 So.3d 702. In a future ease, this Court may wish to consider whether certain unadjusted amounts of a medical bill have probative value to a plaintiffs case. See, e.g., Thibodeaux v. Wellmate, Civ. No. 12-1375, 2016 WL 2983950 (E.D. La. May 22, 2016) (Morgan, J.).